REVISED - October 2, 2000

                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                            No. 99-30185



          SHEILA STOCKSTILL JACOBS, Deceased; ANTHONY
      JULIUS LAFORTE, Son of Sheila Stockstill Jacobs; and
                       CHRISTOPHER LOFORTE,

                                              Plaintiffs-Appellees,


                               VERSUS


          WEST FELICIANA SHERIFF’S DEPARTMENT, et al.,

                                                         Defendants,


          BILL DANIEL; EARL REECH; and WAYNE RABALAIS,

                                              Defendants-Appellants.




          Appeal from the United States District Court
              For the Middle District of Louisiana
                         September 13, 2000


Before KING, Chief Judge, and GARWOOD and DeMOSS, Circuit Judges.

DeMOSS, Circuit Judge:

     In this section 1983 claim brought by the sons of a woman who

committed suicide as a pretrial detainee in a Louisiana jail,

Defendants-Appellants, West Feliciana Sheriff Bill Daniel, Deputy
Earl Reech, and Deputy Wayne Rabalais have filed this interlocutory

appeal from the denial of their motion for summary judgment based

on qualified immunity. For the reasons discussed below, we dismiss

this appeal as it relates to claims against Sheriff Daniel in his

official capacity, we affirm the denial of qualified immunity for

Sheriff Daniel and Deputy Reech, and we reverse the denial of

qualified immunity for Deputy Rabalais.



               I.    FACTUAL AND PROCEDURAL BACKGROUND

     On   August    21,   1996,   Sheila   Jacobs   was   arrested   for   the

attempted, second-degree murder, by shooting, of her uncle. Jacobs

had become enraged at her uncle when she learned that he had

allegedly sexually molested one of her sons years before.                  The

arresting state troopers informed an investigator for the West

Feliciana Sheriff’s Department that Jacobs told them shortly after

her arrest that, after shooting her uncle, she had tried to kill

herself by placing a loaded gun in her mouth and pulling the

trigger, but the gun had jammed.           The investigator conveyed this

information to Sheriff Daniel.

     Sheriff Daniel and Deputy Rabalais both testified that they

were, indeed, told that Jacobs had attempted suicide shortly before

her arrest.    After processing Jacobs, the officers at the West

Feliciana Parish Prison placed Jacobs in a “detox” cell, which is

used to house inmates who are intoxicated, who need to be isolated


                                      2
for safety reasons, or who are designated for placement on a

suicide     watch.      According    to        Deputy   Rabalais’s     deposition

testimony, when Jacobs was placed in the detox cell, the officers

had her on suicide watch and had placed a note to that effect in

the control center.         The various defendants testified that the

detox cell could be constantly observed from the jail’s control

room through a window, but that a substantial portion of the cell,

including the bunk area, fell into a “blind spot,” and was not

visible from the control room.               This cell could be completely

observed only if an officer viewed it from the hallway.                  The cell

also had several “tie-off” points (bars and light fixtures from

which   a   makeshift   rope     could    be    suspended),   despite    Sheriff

Daniel’s acknowledgment that a suicide prevention cell should not

have such tie off points and despite the fact that another inmate,

James Halley, had previously committed suicide in the very same

cell by hanging himself with a sheet from one of these tie-off

points.     To the best of Deputy Rabalais’s knowledge, and pursuant

to Sheriff Daniel’s directive, Jacobs was not given sheets on the

first night of her detention, August 21.

     On     the   morning   of   August      22,   Jacobs   appeared    before   a

Louisiana state district judge, who appointed attorney Clayton

Perkins to represent her.          The next morning, Friday, August 23,

Perkins visited Jacobs at the jail. Perkins requested that Sheriff

Daniel leave Jacobs in the detox cell, and perhaps provide her with

a blanket and towel. Sheriff Daniel instructed one of his deputies

                                         3
to give these items to Jacobs, but the record reflects only that

Jacobs   received   a   sheet   (which   she   eventually   used   to   kill

herself), and there is no evidence that she received either a towel

or a blanket.     In his report, Sheriff Daniel stated that he had

been thinking about moving Jacobs to another cell with other female

detainees, but decided to leave her in the detox cell after she

asked him not to move her because she was afraid the other women

would hurt her.         He also noted that Jacobs had asked for her

hepatitis medication and had given no other indications that she

was planning to attempt suicide or to harm herself.

     Deputies Reech and Rabalais were on duty at the West Feliciana

jail facility from 11:30 p.m. the night of August 23, until 7:30

a.m. the next morning, August 24.          The record reveals that the

defendants still regarded Jacobs as a suicide risk during that

time.    Indeed, Sheriff Daniel testified that Jacobs was on a

“precautionary,” though not a “straight” suicide watch. Our review

of the record reveals few discernable differences between these two

types of suicide watches.       When an inmate was on “strict” suicide

watch, the informal policy at the jail was to have the inmate

checked on every fifteen minutes.        Deputy Reech testified that he

and Deputy Rabalais made periodic checks on Jacobs; however, it is

unclear exactly how often the deputies checked on Jacobs while she

was under the “precautionary” suicide watch.        What is clear is that

as many as 45 minutes elapsed from the time a deputy last checked

on Jacobs to the time she was discovered hanging from the light

                                     4
fixture in the detox cell.

     Specifically, the record reveals that, after having observed

Jacobs in the detox cell at 12:22 a.m. and 1:00 a.m., Deputy Reech

checked on Jacobs at 1:22 a.m., and he observed her lying awake in

her bunk.   At 2:00 a.m., Deputy Rabalais went to investigate some

loud music down the hall, and on his way back to the control

station, he observed Jacobs lying awake in her bunk.            Deputy

Rabalais testified that both he and Deputy Reech checked on Jacobs

sometime between 2:00 and 2:44 a.m., and that Jacobs was still

awake in her bunk.   After this last check, Deputy Reech returned to

the jail lobby to read his newspaper.      At approximately 2:44 a.m.,

Deputy Rabalais looked into the detox cell from the control room

and saw what appeared to be part of an arm hanging from the

ceiling.    Concerned, he went to find Deputy Reech, who was still

reading the newspaper, to help him get into the detox cell.      When

the deputies arrived at the cell, they found Jacobs hanging from a

sheet that had been tied around the caging surrounding a ceiling

light fixture.    Deputy Rabalais found a knife and enlisted the

assistance of another inmate in cutting the sheet and lowering

Jacobs onto the floor.   By all indications, Jacobs had torn a small

string from the bunk mattress and wrapped that string around the

sheet to form a make-shift rope.       The paramedics who arrived only

moments later were unable to resuscitate Jacobs.      Jacobs’s suicide

was the third suicide at the jail during Sheriff Daniel’s tenure

there.   As noted above, James Halley’s suicide had occurred in the

                                   5
same cell where Jacobs killed herself.        The third suicide had

occurred in a cell down the hallway from the detox cell.

      On July 8, 1997, Anthony LaForte commenced this action in the

Eastern District of Louisiana.      The case was transferred to the

Middle District, which includes the Parish of West Feliciana.        On

April 6, 1998, Jacobs’ other son, Christopher LoForte,1 was added

as a plaintiff.      The plaintiffs’ amended complaint alleged a

violation of section 1983 by the Parish of West Feliciana, the West

Feliciana Parish Sheriff’s Department, Sheriff Daniel, in his

individual   and   official   capacities,   and   Deputies   Reech   and

Rabalais, in their individual capacities.     The plaintiffs asserted

that the individual defendants violated Jacobs’s rights under the

Fourteenth Amendment by exhibiting deliberate indifference to her

obvious suicidal tendencies and failing to protect her from self-

inflicted harm.    They also contended that Sheriff Daniel in his

official capacity, violated Jacobs’ Fourteenth Amendment rights by

failing to implement a suitable policy for accommodating the

medical and psychiatric needs of pretrial detainees like Jacobs.

On January 26, 1998, the case was transferred to a magistrate judge

and the parties consented to disposition by a magistrate judge

pursuant to 28 U.S.C. § 636(c).        On August 31, 1998, Sheriff

Daniel, Deputy Reech, and Deputy Rabalais, moved for summary

judgment, claiming qualified immunity with respect to the claims

  1
     We have retained the seemingly inconsistent spellings of the
sons’ last names which appear in the record before us.

                                   6
asserted against them in their individual capacity.   Additionally

the defendants claimed that the medical/psychiatric accommodation

policy for pretrial detainees was constitutionally sufficient to

defeat the claim asserted against Sheriff Daniel in his official

capacity.   The Magistrate Judge conducted a hearing on October 16,

1998, and on January 19, 1999, denied the motion.   The individual

defendants have now timely filed this interlocutory appeal from the

denial of summary judgment on grounds of qualified immunity.



                          II.   DISCUSSION

A.   Jurisdiction

     As a preliminary matter, we must consider whether we have

jurisdiction to hear this appeal.       “Normally, we do not have

appellate jurisdiction to review a district court’s denial of a

motion for summary judgment because such [an order] is not a final

one within the meaning of 28 U.S.C. § 1291.”        Lemoine v. New

Horizons Ranch and Center, Inc., 174 F.3d 629, 633 (5th Cir. 1999).

There is an exception to this rule, however, when a summary

judgment motion is based on an official’s claim of absolute or

qualified immunity and the district court's disposition is premised

upon a legal conclusion, and not simply a dispute with regard to

the sufficiency of the evidence.      See id. (citing Mitchell v.

Forsythe, 105 S. Ct. 2806 (1985)).    The district court's order in

this case states that the defendants' conduct was not objectively


                                  7
reasonable in light of the applicable legal standard of deliberate

indifference.     Accordingly,     we    have   interlocutory     appellate

jurisdiction to review the denial of the defendants’ motion for

summary judgment, but only insofar as the denial considered the

viability of the defendants’ qualified immunity defense, which

defense is applicable only to the claims against Sheriff Daniel,

Deputy Reech, and Deputy Rabalais in their individual capacities.

     We are without jurisdiction to review the denial of the

defendants’ summary judgment motion regarding Sheriff Daniel in his

official capacity.   Municipal governments may not raise immunity

defenses on interlocutory appeal.        See Nicoletti v. City of Waco,

947 F.2d 190, 191 (5th Cir. 1991) (citing McKee v. City of

Rockwell, 877 F.2d 409, 412 (5th Cir. 1989)).              And since a suit

against Sheriff Daniel in his official capacity is a suit against

the Parish, we may not review the Magistrate Judge’s denial of

summary judgment regarding Sheriff Daniel in his official capacity.

For these reasons, we must dismiss this appeal as it relates to the

claim against   Sheriff   Daniel   in    his    official    capacity.   The

district court's decision that the individual defendants are not

entitled to immunity will be reviewed on the merits.

B.   The Individual Capacity Claims

     We review a denial of summary judgment based on a claim of

qualified immunity de novo, and consider all evidence in the light

most favorable to the nonmovant.        See Blackwell v. Barton, 34 F.3d
8
298, 301 (5th Cir. 1994).          To determine whether an official is

entitled to qualified immunity, we must determine: (1) whether the

plaintiff    has    alleged   a   violation   of   a    clearly   established

constitutional right; and (2) if so, whether the defendant’s

conduct     was    objectively    unreasonable     in     light   of   clearly

established law at the time of the incident.             See Hare v. City of

Corinth, 135 F.3d 320, 325 (5th Cir. 1998) (citing Colston v.

Barnhart, 130 F.3d 96, 99 (5th Cir. 1997)).2

      Regarding the first inquiry, the plaintiffs have stated a

claim under currently applicable law for the denial of Jacobs’s

substantive due process rights.       Unlike convicted prisoners, whose

rights to constitutional essentials like medical care and safety

are guaranteed by the Eight Amendment, pretrial detainees look to

the procedural and substantive due process guarantees of the

Fourteenth Amendment to ensure provision of these same basic needs.

See Bell v. Wolfish, 99 S. Ct. 1861 (1979).             A pretrial detainee’s

due process rights are “at least as great as the Eighth Amendment

protections available to a convicted prisoner.”             Hare II, 74 F.3d

at 639 (citing City of Revere v. Massachusetts Gen. Hosp., 103 S.


  2
     We pause here to identify the three Hare decisions which are
referenced in this opinion. The original panel opinion in Hare v.
City of Corinth, 22 F.3d 612 (5th Cir. 1994) is referred to as Hare
I; our en banc review of that panel opinion in Hare v. City of
Corinth, 74 F.3d 633 (5th Cir. 1996)(en banc) is referred to as
Hare II; and the second panel opinion, Hare v. City of Corinth, 135
F.3d 320 (5th Cir. 1998), which followed the remand ordered by our
en banc opinion, is referred to as Hare III.

                                      9
Ct. 2979, 2983 (1983)). In Hare II, which was a somewhat factually

analogous prison suicide case, we observed that “the State owes the

same duty under the Due Process Clause and the Eighth Amendment to

provide both pretrial detainees and convicted inmates with basic

human needs, including medical care and protection from harm,

during their confinement.”           Id. at 650.

       The plaintiffs have alleged that the individual defendants

were   deliberately     indifferent         to     Jacobs’s   obvious      need    for

protection from self-inflicted harm. It is well-settled in the law

that “a state official’s episodic act or omission violates a

pretrial   detainee’s    due    process         rights   to   medical     care    [and

protection   from   harm]      if    the     official    acts      with   subjective

deliberate indifference to the detainee’s rights.”                        Nerren v.

Livingston Police Dep’t, 86 F.3d 469, 473 (5th Cir. 1996) (citing

Hare II, 74 F.3d at 647-48).3             By alleging deliberate indifference

to Jacobs’s clearly established Fourteenth Amendment rights, the

plaintiffs   have     cleared       the    first     hurdle   in    defeating      the

defendants’ qualified immunity defense.

       The second part of our qualified immunity analysis is to


  3
      The claim against the individual defendants is properly
analyzed as an “episodic act or omission” case, as opposed to a
“condition of confinement” case. See Scott v. Moore, 114 F.3d 51,
53 (5th Cir. 1997) (en banc) (“In an ‘episodic act or omission’
case, an actor usually is interposed between the detainee and the
municipality, such that the detainee complains first of a
particular act or, or omission by, the actor and then derivatively
to a policy, custom, or rule (or lack thereof) of the municipality
that permitted or caused the act or omission.”).

                                           10
determine       whether    the    defendants’       conduct     was    objectively

unreasonable in light of clearly established law at the time of

Jacobs’s suicide.         As noted above, we have observed that at least

since 1989, it has been clearly established that officials will

only be liable for episodic acts or omissions resulting in the

violation of a detainee’s clearly established constitutional rights

if they “had subjective knowledge of a substantial risk of serious

harm   to   a    pretrial      detainee    but    responded     with    deliberate

indifference to that risk.”           Hare II, 74 F.3d at 650; see also

Flores v. County of Hardeman, 124 F.3d 736, 738 (5th Cir. 1997) (“A

detainee’s      right     to   adequate   protection     from    known    suicidal

tendencies was clearly established when Flores committed suicide in

January 1990.”). Thus, we must hold the defendants to the standard

of subjective deliberate indifference in determining whether their

conduct was objectively reasonable.              See Hare III, 135 F.3d at 327.

The determination of the objective reasonableness of particular

conduct in light of the subjective deliberate indifference standard

is a question of law for the court.              See id. at 328.       In Hare III,

we   explained     the    somewhat   confusing      relationship       between   the

deliberate indifference and objective reasonableness standards as

follows:

            . . . for [an] appeal on qualified immunity,
            the   subjective    deliberate   indifference
            standard serves only to demonstrate the
            clearly established law in effect at the time
            of the incident . . . . And under that
            standard–the minimum standard not to be

                                          11
            deliberately indifferent–the actions of the
            individual   defendants   are  examined  to
            determine whether, as a matter of law, they
            were objectively unreasonable.

Hare III, 135 F.3d at 328.             In other words, we are to determine

whether, in light of the facts as viewed in the light most

favorable     to    the    plaintiffs,       the   conduct    of   the   individual

defendants was objectively unreasonable when applied against the

deliberate indifference standard.              See id. at 329.

     In   denying         the    defendants’   motion   for    summary    judgment

regarding the individual capacity claims, the Magistrate Judge

first found that for purposes of summary judgment, Sheriff Daniel

and the two deputies all had subjective knowledge that Jacobs posed

a   serious        risk     of     suicide     throughout      her   confinement.

Specifically, the Magistrate Judge found that the defendants had

placed Jacobs on some kind of suicide watch, that she remained

classified as being a suicide risk at all relevant times, and that

a reasonable jury could infer from this evidence that they regarded

her as a suicide risk until the moment she killed herself.                      The

Magistrate Judge found that despite this subjective knowledge, the

defendants:

            “(1) placed Jacobs in a detox cell that purportedly
            permitted constant observation from the control
            room but which in fact had a substantial            a suicide prevention cell should not have tie-off
           points and despite one of the still-uncorrected tie
           off points having been used in a prior suicide; and
           (4) left Jacobs essentially unobserved for an as
           yet undetermined period of time, up to three
           quarters of an hour, in violation of Sheriff
           Daniel’s unwritten policy of quarter-hour checks.
           Deputy Reech, who apparently had the keys to the
           cell block, was reading a newspaper in the lobby.”

According to the Magistrate Judge, all of these factors precluded

a finding that the defendants’ conduct was objectively reasonable

in light of the deliberate indifference standard.

     The case law from our own and from our sister circuits offers

little guidance for determining whether the defendants’ particular

actions toward Jacobs were objectively unreasonable in light of

their duty not to act with deliberate indifference toward a known

suicide risk.     In Hare III, we noted that “‘while . . . the law is

clearly established that jailers must take measures to prevent

inmate suicides once they know of the suicide risk, we cannot say

that the law is established with any clarity as to what those

measures   must   be.’”    Hare   III, 135 F.3d   at   328-29   (quoting

Rellergert v. Cape Girardeau County, 924 F.2d 794, 797 (8th Cir.

1991)).    It is well-settled, however, “that negligent inaction by

a jail officer does not violate the due process rights of a person

lawfully held in custody of the State.”         Hare II, 74 F.3d at 645

(citing Davidson v. Cannon, 106 S. Ct. 668, 671 (1986)) (emphasis

supplied).   Accordingly, to be considered deliberately indifferent

to a known suicide risk, an officer’s acts must constitute at least


                                    13
more than a mere “oversight.”       See Lemoine, 174 F.3d at 635 (noting

that    “oversight”    in     administration      at   juvenile   behavior

modification camp where deceased plaintiff died of heatstroke was

not sufficient to demonstrate anything more than negligence and

therefore qualified immunity was appropriate).          Indeed, to defeat

qualified immunity, the plaintiffs must establish that the officers

in this case were aware of a substantial and significant risk that

Jacobs might kill herself, but effectively disregarded it.             See

Farmer v. Brennan, 114 S. Ct. 1970, 1984 (1994).

       While the Magistrate Judge evaluated the conduct of the three

defendants collectively, we note that Sheriff Daniel and his

deputies did not act in unison at every moment Jacobs was in the

jail. Accordingly, prudence and our own precedent dictates that we

examine   each   individual      defendant’s   entitlement   to   qualified

immunity separately.    See Stewart v. Murphy, 174 F.3d 530, 537 (5th

Cir. 1999) (in a section 1983 action, the conduct of each defendant

who has been sued in his individual capacity should be examined

separately).

                            i.   Sheriff Daniel

       The record before us reveals that Sheriff Daniel was aware

that Jacobs had tried to kill herself once before and that she

posed a serious risk of trying to do so again.         Throughout the time

Jacobs was in the jail, Sheriff Daniel considered her to be a

suicide risk.     Under Sheriff Daniel’s supervision, Jacobs was


                                      14
placed in the detox cell, which had a significant blind spot and

tie-off points, despite the fact that during Sheriff Daniel’s

tenure another detainee, James Halley, had committed suicide in the

same cell by hanging himself from one of the tie-off points.

Specifically, Halley tied a blanket around one of the bars in the

window of the detox cell and hung himself by fashioning the secured

blanket around his neck and sitting down.          Deputy Reech, and not

Sheriff Daniel, initially ordered Jacobs to be placed in the detox

cell.   Nevertheless, Sheriff Daniel effectively ratified that

decision by keeping Jacobs in the cell while he considered her to

be a significant suicide risk.          Moreover, Sheriff Daniel ordered

his deputies to give Jacobs a blanket and towel, despite the fact

that he still knew that she was a suicide risk.           He did not offer

any reason for doing so other than Jacobs’s appointed counsel’s

suggestion   that   she   be   given    these   items,   and   in   fact,   he

acknowledged that a suicidal person should not have loose bedding

of any kind in a cell with them.        Sheriff Daniel also acknowledged

that it was not advisable to place a suicidal detainee in a cell

with tie-off points, even though the detox cell had tie-off points.

We note also that with full awareness that a prior suicide occurred

in the detox cell by way of an inmate securing a blanket to a tie-

off point therein, Sheriff Daniel did nothing to eliminate or

conceal the tie off points in the detox cell, which cell Sheriff

Daniel’s own unwritten policy mandated as the appropriate cell for

housing suicidal detainees.

                                       15
     Of course, Sheriff Daniel did not completely ignore Jacobs’s

suicidal    condition,    and   in      fact   instituted        some   preventative

measures, including not allowing Jacobs to have loose bedding

during the first day and a half of her detention and instituting

more frequent checks on her.            However, those measures are not be

enough to     mitigate    his   errors     and,       overall,    his   conduct      was

objectively    unreasonable        in    light    of      his    duty   not    to    be

deliberately indifferent.          Indeed, based on our review of other

pretrial    detainee     suicide     cases,      we    conclude     that     there   is

sufficient evidence in this record for a jury to conclude that

Sheriff Daniel acted with deliberate indifference to Jacobs’s known

suicidal tendencies.        See Hare III, 135 F.3d at 329 (examining

other   pretrial   detainee        suicide     cases      as     “backdrop    of     the

deliberate     indifference”       standard       when      considering       whether

individual defendants might be entitled to qualified immunity).

     In Rhyne v. Henderson County, 973 F.2d 386 (5th Cir. 1992), an

official capacity case addressing the merits of a deliberate

indifference claim, we found that a county and its sheriff were not

liable under section 1983 for the suicide of a pretrial detainee

even though the jail officials gave the detainee, who had already

attempted suicide twice, a blanket, and failed to keep him under

constant supervision. See id. at 393.                 Yet Rhyne actually supports

our conclusion that Sheriff Daniel’s conduct was not objectively

reasonable.    In Rhyne, we concluded that the county policies did


                                         16
not exhibit deliberate indifference because there was no evidence

that those policies were “obviously inadequate.” See id. at 392-93

(“A failure to adopt a policy can be deliberately indifferent when

it is obvious that the likely consequences of not adopting a policy

will be a deprivation of constitutional rights.”).          Additionally,

in Rhyne, there was no evidence such as past suicides at the jail,

“that would have alerted the Sheriff to the need for more frequent

suicide checks.”   Id. at 393.    Here, by contrast, Sheriff Daniel

knew that placing a clearly suicidal detainee in a cell with tie-

off points and a blind spot was “obviously inadequate.”             These

accommodations   became   even   more   inadequate   when    one   of   the

deputies, at Sheriff Daniel’s direction, supplied Jacobs with loose

bedding.    Our holding in Rhyne suggests that the evidence of

Sheriff Daniel’s conduct could support a jury finding of deliberate

indifference.

     The two cases relied on by the defendants are distinguishable

and do not support a finding of qualified immunity for Sheriff

Daniel.    In Flores v. County of Hardeman, 124 F.3d 736 (5th Cir.

1997), a sheriff initially placed Flores, a pretrial detainee, on

suicide watch because he was acting strangely, but after twelve

hours discontinued the watch because Flores seemed to be doing

better.    Flores was then given a blanket and checked every hour;

later, he hung himself with the blanket.     We found that the sheriff

had not acted with subjective deliberate indifference because


                                  17
Flores did not give any indication of suicidal tendencies at the

time he killed himself.     See id. at 738-39.    Unlike that kind of

situation, where “nothing the [detainee] did so clearly indicated

an intent to harm himself that the [officers] caring for him could

have only concluded that he posed a serious risk of harm to

himself,” Sibley v. Lemaire, 184 F.3d 481, 489 (5th Cir. 1999), in

this case, Sheriff Daniel was fully aware that Jacobs had actually

attempted suicide once before, regarded her as a suicide risk at

all times during her detention, and yet still placed her in the

detox cell and ordered loose bedding to be given to her.

     In Hare, Tina Hare, a pretrial detainee, threatened suicide

and was moved to an isolation cell nearest to a camera.      See Hare

II, 74 F.3d at 637.   One of the officers took away her shoes and

belt, but left her a blanket, believing erroneously that she was

not strong enough to tear it into a size suitable for harming

herself.   Hare was in fact strong enough, and hung herself with

strips of the blanket.    See id. at 637-38.   A panel of our Court in

Hare III    found that the officers were entitled to qualified

immunity because their conduct was “within the parameters of

objective reasonableness,” as measured by the subjective deliberate

indifference standard.     See Hare III, 135 F.3d at 329.    However,

Hare III is distinguishable on the basis that the officer in that

case gave Hare the blanket in the reasonable, though mistaken,

belief that she was not strong enough to hurt herself with it.     In

                                  18
this case, the only reason Sheriff Daniel had for ordering that

Jacobs be given a blanket and towel was that her attorney requested

it, and that is insufficient to excuse Sheriff Daniel’s decision.

Sheriff Daniel still regarded Jacobs as a suicide risk and would

have been well within his rights to decline the attorney’s request

on   those   grounds.   Additionally,   in   Hare   III,   there   was   no

evidence, as there is in this case, that the jailers were aware of

a prior suicide by means similar to those made available to the

suicidal detainee, in the very same defective and unaltered cell,

in which the prior suicide victim was housed.

      Sheriff Daniel knew that Jacobs exhibited a serious risk of

suicide and placed her in conditions he knew to be obviously

inadequate.     He then ordered, without reasonable justification,

that she have a blanket and towel, even though he knew that those

items should not be in the hands of a seriously suicidal detainee.

We would find it difficult to say that this behavior could not

support a jury finding that Sheriff Daniels acted with deliberate

indifference, and likewise we find it even more difficult to say

that this conduct was objectively reasonable.        For these reasons,

as well as for substantially the same as those reasons given in the

Magistrate Judge’s order denying summary judgment, we affirm the

denial of qualified immunity for Sheriff Daniel as to claims

asserted against him in his individual capacity.

                          ii.   Deputy Reech


                                  19
       Deputy Reech was the senior deputy on duty when Jacobs killed

herself.    Like Sheriff Daniel and Deputy Rabalais, he had actual

knowledge that Jacobs was a suicide risk at all times during her

detention.4      He also knew about the earlier hanging suicide of

James Halley in the detox room, and with respect to the Halley and

Jacobs suicides, Reech deposed that there was nothing they (at the

jail) could do to stop the detainees from killing themselves if

they wanted to and that it wasn’t their responsibility.              Despite

this knowledge, and the fact that nothing had been done to correct

either the blind spot or the tie-off points in the detox cell,

Deputy Reech ordered Jacobs to be placed in it for a suicide watch.

Like   Sheriff    Daniel,   Deputy   Reech   was   on   notice    that   these

facilities were “obviously inadequate.”

       We note that it was Sheriff Daniel, not Deputy Reech, who made

the decision that Jacobs be given a blanket.            The fact that Reech

did not make the decision that Jacobs should have a blanket would

seem to militate in favor of finding qualified immunity, since

after all, if no blanket had ever been provided, it would not have

made any difference which cell he had placed her in.             On the other

hand, Deputy Reech did observe Jacobs lying on the bunk in the

detox cell several times during the period when she had the sheet,

and despite his awareness that a prior suicide occurred in the

  4
     Though he claims not to have been notified that Jacobs was on
a suicide watch, he conceded that she was placed, by him, in the
detox cell “probably” as a precautionary measure given her risk of
suicide.

                                     20
detox cell using a blanket and that suicidal inmates should not be

given lose bedding, he did not take the sheet away from Jacobs.

Additionally, Deputy Reech did not check on Jacobs as frequently as

he was supposed to.

     Given Deputy Reech’s level of knowledge about the significant

risk that Jacobs would attempt to harm herself and his disregard

for precautions he knew should be taken, we conclude that there is

enough evidence in this record from which a reasonable jury could

find subjective deliberate indifference.     And in light of Deputy

Reech’s failure to insure that adequate precautions were taken to

protect Jacobs from her known suicidal tendencies, we find that

Deputy Reech’s conduct falls outside the realm of that which could

be characterized as being objectively reasonable in light of the

duty to not act with subjective deliberate indifference to a known

substantial risk of suicide.

                      iii.     Deputy Rabalais

     Based on the summary judgment evidence, we conclude that no

reasonable jury could find that Deputy Rabalais, who had only been

on the job for about six months at the time of Jacob’s death, acted

with deliberate indifference, and we further find that his conduct,

in light of the record evidence, was objectively reasonable, thus

entitling him to qualified immunity from suit in his individual

capacity.   While Deputy Rabalais, like his co-defendants, had

actual knowledge that Jacobs was a suicide risk at all times during



                                  21
her confinement, he did not make the decision to place her in the

detox cell.   As noted above, Deputy Reech, the senior deputy on

duty with over twenty years of experience, made that decision.

Deputy Rabalais likewise had nothing to do with the order that

Jacobs be given a blanket and towel, which order was evidently

interpreted by some unknown jail official as entitling Jacobs to a

loose sheet instead.

      In all the events leading up to the evening of Jacobs’s death,

Deputy Rabalais was essentially following orders.             Additionally,

there is no evidence that Deputy Rabalais knew about the Halley

suicide in the detox cell, and he cannot be said to have been on

the same notice as Sheriff Daniel or Deputy Reech that the facility

was   “obviously   inadequate.”     In    light    of   his   more   limited

knowledge, and the fact that the orders he received from his two

superiors were not facially outrageous, Rabalais acted reasonably

in following them.

      The only element of Jacobs’s detention over which Deputy

Rabalais had direct control was the frequency with which he checked

on her.   Like Deputy Reech, Deputy Rabalais did not comply with

Sheriff Daniel’s unwritten policy of checking on Jacobs every

fifteen minutes.       However,   this   failure   to   abide   by   Sheriff

Daniel’s policy alone evinces at best, negligence on the part of

Deputy Rabalais, which is insufficient to support a finding of

deliberate indifference.    See Hare II, 74 F.3d at 645-46.          In light



                                   22
of the foregoing, we conclude that Deputy Rabalais conducted

himself in an objectively reasonable manner with respect to his

duty to not act with subjective deliberate indifference to the

known risk that Jacobs might have attempted suicide, and that as a

result, the Magistrate Judge erred in denying his motion for

summary judgment on grounds of qualified immunity.



                          III.   CONCLUSION

        As a result of the foregoing analysis, we dismiss this appeal

as it relates to the official capacity claims asserted against

Sheriff Daniel for a lack of interlocutory appellate jurisdiction,

we affirm in part the Magistrate Judge’s order to the extent that

it denies summary judgment on grounds of qualified immunity on the

individual capacity claims asserted against Sheriff Daniel and

Deputy Reech, and we reverse in part the Magistrate Judge's order

to the extent it denies summary judgment on grounds of qualified

immunity on the individual capacity claims asserted against Deputy

Rabalais and we remand to the district court for entry of judgment

in his favor.

        APPEAL DISMISSED IN PART, AFFIRMED IN PART, REVERSED IN PART,

and REMANDED.




g:\opin\99-30185.opn               23